Opinion filed November 19, 2009




                                                          In The


    Eleventh Court of Appeals
                                                      ____________

                                               No. 11-08-00087-CR
                                                   __________

                                ROBERT RENE ACOSTA, Appellant

                                                              V.

                                       STATE OF TEXAS, Appellee


                                    On Appeal from the 42nd District Court

                                                 Taylor County, Texas

                                          Trial Court Cause No. 22683A


                                    MEMORANDUM OPINION

         The jury convicted Robert Rene Acosta of the offense of aggravated sexual assault of a child,
found an enhancement allegation to be true,1 and assessed punishment at confinement for life plus
a $10,000 fine. We modify and affirm.



         1
           We note that the judgment inaccurately reflects “N/A” with respect to the enhancement issues. The indictment contains
two enhancement allegations. The State waived one, and appellant pleaded not true to the other. The jury, however, found it to be
true. Accordingly, we modify the trial court’s judgment to reflect that appellant pleaded “NOT TRUE” to the enhancement paragraph
and that the jury found the enhancement to be “TRUE.”
       In his sole issue on appeal, appellant asserts that the placement of a screen between him and
his child accuser during her testimony at trial violated his right of confrontation guaranteed by the
Sixth Amendment of the U.S. Constitution. Within this issue, appellant also asserts that the trial
court failed to hold a hearing regarding the need to protect the child.
       First, we note that the trial court held a hearing regarding the propriety of the screen. During
the hearing, which was held outside the presence of the jury, the district attorney explained that the
child was “still violently afraid” of appellant such that she would likely become “unavailable” as a
witness. Second, we agree with the State that appellant did not preserve his Sixth Amendment
contention for review. The record shows that the only objections voiced by appellant at trial were
that the screen “would be unduly prejudicial” and “would make him look guilty to the jury.”
Appellant did not object on the basis of the Sixth Amendment or the denial of his right to confront
the witnesses against him, and these grounds were not apparent from the context of his objections.
See TEX . R. APP . P. 33.1(a). Even constitutional errors, including Confrontation Clause complaints,
may be waived if they are not voiced at trial. Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim.
App. 2004) (trial objection on hearsay grounds failed to preserve error on Confrontation Clause
grounds); Wright v. State, 28 S.W.3d 526, 536 (Tex. Crim. App. 2000) (Confrontation Clause
argument waived by failing to object on that basis); Briggs v. State, 789 S.W.2d 918, 924 (Tex.
Crim. App. 1990). Appellant’s contentions have not been preserved for review. We overrule
appellant’s sole issue.
       The judgment of the trial court is modified to reflect that appellant pleaded “NOT TRUE”
to the enhancement paragraph and that the jury’s finding as to the enhancement was “TRUE.” As
modified, the trial court’s judgment is affirmed.




                                                              JIM R. WRIGHT
                                                              CHIEF JUSTICE
November 19, 2009
Do not publish. See TEX . R. APP . P. 47. 2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.

                                                    2